DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The present invention is directed to an electronic circuit and method of protecting an electronic circuit from a side-channel attack, wherein the power consumed by the unused processing elements in the generation of the random result value and a write of the random result value into the trash register temporally blurs a total power consumed by the electronic circuit.
The closest prior arts, as currently cited, Kim et al. (USPGPUB No. 20200226294) and Kaluzhny (USPGPUB No. 2013/0054991 A1), are also generally directed to various characteristics of providing a security processor capable of effectively preventing a side channel attack. 
However, none of the cited prior art of record alone or in combination discloses or suggests the specific combination of steps or elements as recited in the independent claims 1, 11, and 18. In particular, none of the cited prior art of record alone or in combination discloses or suggests, when considered as a whole, the steps of determining one or more unused processing elements among the plurality of processing elements by snooping one or more incoming operands and an instruction type; controlling a route of one or more random operands from a plurality of registers to the unused processing elements; generating a random result value by processing the one or more random operands in one of the unused processing elements; and controlling an additional route of the random result value to a trash register of the plurality of registers, wherein the power consumed by the unused processing elements in the generation of the random result value and a write of the random result value into the trash register temporally blurs a total power consumed by the circuit. Therefore, the independent claims 1, 11, and 18 are allowed. The dependent claims 2-10, 12-17, and 19-20 are also allowed because of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAOTRAN N TO/Primary Examiner, Art Unit 2435